EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Leong Lei (Reg. No. 50,402) on September 27, 2021.

The application has been amended as follows: 
Claims:
Claim 8, line 13, “sliding seat” has been changed to --fixing seat--.
	Specification:
	Page 16, line 4, “sliding seat 11” has been changed to --sliding seat 12--.
Page 16, lines 6-7, “sliding seat 11” should be changed to --fixing seat 11--.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: In FIG. 2, reference character 4 should be changed to 41 in .  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Korean Patent Publication 2008002408 (KR-20-2008-002408 U) discloses tent support, comprising a plurality upright rods (100), a top module provided at a center of a top of the tent support (seen in FIG. 1), a plurality of side rod assemblies (120) each connected to every adjacent two of the upright rods (FIG. 1), and a plurality of 5top rod assemblies connected to the side rod assemblies and the top module (center X-shaped members extending from members 120 to the top module as seen in FIG. 1); a fixing seat (130) being mounted at a top of each upright rod, a sliding seat (110) being mounted on each upright rod to slide along each upright rod so as to move the side rod assemblies and the top rod assemblies, the side rod assemblies being connected to the fixing seats of the upright rods (FIGS, 1, 2 and 4), at least 10one positioning hole (10 or 10’) being provided at each upright rod, the sliding seat including a positioning member (20) which is selectively engaged in the positioning hole, a spring (30), a positioning pin (two pins shown in each FIGS. 2 and 5 )and an outward protruding button (40) therein, an 15engaging groove being provided on an end surface of the button facing the positioning member (as seen in FIGS. 2 and 4), one end of the positioning member being engaged in the engaging groove (FIGS. 2 and 4), one end of the spring being abutted against the button, another end of the spring being abutted against an inner wall 
Burt Brothers Limited (GB-257,406) discloses a sliding seat (1) being mounted on an upright rod (9) to slide along the upright rod, at least 10one positioning hole (8) being provided at a junction of two adjacent side walls of each upright rod (as seen in FIG. 1), the sliding seat including a positioning member (11/6) which is selectively engaged in the positioning hole (FIG. 4), a spring (14), a positioning pin (7) and an outward protruding button (12) therein, the positioning pin running inward through the sliding seat (via 4) and through the positioning member (as seen in FIGS. 1 and 4), one end of the spring being abutted against the button (via 10 and 13), another end of the spring being abutted against a wall of the sliding seat (as seen in FIG. 4).  However, Burt Brothers Limited lacks an engaging groove being provided on an end surface of the button facing the positioning member and one end of the positioning member being engaged in the engaging groove.
As such, not every feature of claim 1 is taught in each individual reference above and it would not have been obvious to one of ordinary skill in the art to combine the references as there would be no motivation to do so.  One of ordinary skill would not replace the positioning holes of the Korean Patent Publication 2008002408 with the positioning holes of Burt Brothers Limited as then the sliding seat/positioning member would not properly align with the positioning hole(s).  Furthermore, there would also be no motivation to make the positioning pin of Korean Patent Publication 2008002408 run . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268.  The examiner can normally be reached on M-F: 11AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636